                  Case 3:19-cv-05857-TSZ Document 49 Filed 09/24/20 Page 1 of 3




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
         MARK RICKNER and HEIDI RICKNER,
 7                                Plaintiffs,
                                                                    C19-5857 TSZ
 8           v.
                                                                    MINUTE ORDER
 9       ALLSTATE INSURANCE COMPANY,
10                                Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
            (1)    The parties’ stipulated motion, docket no. 48, to continue the trial date and
13
     related deadlines is GRANTED as follows.
14
             JURY TRIAL DATE (7 days)                                          April 5, 2021
15
             Discovery motions filing deadline                                 November 5, 2020
16
             Discovery completion deadline                                     December 14, 2020
17

18           Dispositive motions filing deadline                               January 14, 2021
             Deadline for filing motions related to expert
19                                                                             January 21, 2021
             testimony (e.g., Daubert motions) 1
20
     1
21     At the direction of the Court, a deadline for motions related to expert witnesses (e.g., Daubert motions)
     has been added. Any such motion shall be noted on the motion calendar no later than the third Friday
     after filing (see LCR 7(d)).
22

23

     MINUTE ORDER - 1
                  Case 3:19-cv-05857-TSZ Document 49 Filed 09/24/20 Page 2 of 3




 1
                Mediation deadline                                             February 8, 2021
 2
                Motions in limine filing deadline                              March 4, 2021
 3
                Agreed pretrial order 2 due                                    March 19, 2021
 4
                Trial briefs, proposed voir dire questions, and
                                                                               March 19, 2021
 5              jury instructions due
                                                                               March 26, 2021
                Pretrial conference
 6                                                                             at 1:00 p.m.

 7           (2)    The deadlines for joining parties and disclosing expert testimony that were
     set by the Honorable Ronald B. Leighton have expired. See Minute Order (docket no. 9).
 8   All dates and deadlines other than those specified in the original scheduling order, docket
     no. 9, or this Minute Order are as specified in the Local Civil Rules. These are firm dates
 9   that can be changed only by order of the Court, and not by agreement of counsel or the
     parties. The Court will alter these dates only upon good cause shown; failure to complete
10   discovery within the time allowed is not recognized as good cause. In light of the
     current restrictions relating to Coronavirus Disease 2019, the Court expects counsel
11   to conduct depositions (and other discovery) by remote means, for example, web-
     based video-conference platforms (e.g., Cisco WebEx, GoToMeeting, Microsoft
12   Teams, Skype for Business, Zoom, etc.) or telephonic conference. See Fed. R. Civ.
     P. 30(b)(4). As required by LCR 37(a), all discovery matters are to be resolved by
13   agreement if possible. Counsel are further directed to cooperate in preparing the agreed
     pretrial order in the format required by LCR 16.1.
14
             (3)    Notwithstanding Local Civil Rule 16.1, the exhibit list to be included in the
15   agreed pretrial order shall be prepared in table format with the following columns:
     “Exhibit Number,” “Description,” “Admissibility Stipulated,” “Authenticity
16   Stipulated/Admissibility Disputed,” “Authenticity Disputed,” and “Admitted.” The latter
     column is for the Clerk’s convenience and shall remain blank, but the parties shall
17   indicate the status of an exhibit’s authenticity and admissibility by placing an “X” in the
     appropriate column. Duplicate documents shall not be listed twice: once a party has
18   identified an exhibit in the pretrial order, any party may use it. The original and one copy
     of the trial exhibits are to be delivered in the manner and at a time coordinated with
19   Gail Glass, who can be reached at 206-370-8522, no later than the Thursday before trial.
     Each set of exhibits shall be submitted in a three-ring binder with appropriately numbered
20   tabs. Each exhibit shall be clearly marked. Plaintiffs’ exhibits shall be numbered

21
     2
         The agreed pretrial order shall be filed in CM/ECF and shall also be attached as a Word compatible file
22 to an Internet e-mail sent to the following e-mail address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
              Case 3:19-cv-05857-TSZ Document 49 Filed 09/24/20 Page 3 of 3




 1 consecutively beginning with 1; defendant’s exhibits shall be numbered consecutively
   beginning with the next multiple of 100 after plaintiffs’ last exhibit; any other party’s
 2 exhibits shall be numbered consecutively beginning with the next multiple of 100 after
   defendant’s last exhibit. For example, if plaintiffs’ last exhibit is numbered 159, then
 3 defendant’s exhibits shall begin with the number 200; if defendant’s last exhibit number
   is 321, then any other party’s exhibits shall begin with the number 400.
 4
          (4)     Counsel must be prepared to begin trial on the date scheduled, but it should
 5 be understood that the trial might have to await the completion of other cases. If this case
   should settle, counsel shall notify Judge Zilly’s Chambers at (206) 370-8830 as soon as
 6 possible.

 7          (5)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 8          Dated this 24th day of September, 2020.
 9
                                                      William M. McCool
10                                                    Clerk

11                                                    s/Karen Dews
                                                      Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
